 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDFoote&Davies, Inc.andAtlanta Printing Pressmen& Assistants'Union,LocalNo. 8. Case 10-CA-1843117 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 13 September 1983 Administrative LawJudge Howard I. Grossman issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief, and the Charging Party filed a briefin opposition to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, 2and conclusions and to adopt the recommendedOrder3 as modified.We agree with the judge, for the reasons statedbelow, that the Respondent violated Section 8(a)(3)and (1) by failing to recall Spencer Smith. Accord-ing to the credited testimony, the relevant facts areas follows. Spencer Smith, who had worked for thetThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings2Because thejudge found that the Respondent unlawfully refused torecall employee Spencer Smith commencing in July 1982, he found it un-necessary to pass on the Charging Party's contention that the Respondentalso unlawfully refused to recall Smith in November 1982 when it re-called somelaid-off employeesWe agree However, we disavow thejudge's nonprejudicialmisstatement,made in his discussion of this point,that whether a newly opened position is substantially equivalent to thatlast held by an economic striker is not a "determinative distinction" withregard to the striker's reinstatementrights.Certified Corp, 241NLRB369, 373 (1979) The judge also misquoted, at sec B,3, par 8, of his deci-sion, a portion of the Respondent's brief to him That excerpt shouldread.[The Respondent's] transfers of active employees had no effect what-soever on Mr Smith's reinstatement rights The transfers made bythe company were made in connection with the recall of employeeshaving recall rights superior to those of Mr Smith. If the transfershad not been made, Mr Smith still would not have been reinstatedbecause the employees on layoff or leave of absence still would havehad a superiorright to any vacancies that were available.This error is nonprejudicial3The Respondent excepts to the expunction of its answer to Smith'sgrievance filed in July 1982 In this answer, the Respondent informedSmith that it no longer considered him an employee and thereby gavebun effective notice that his reinstatement rights as an economic strikerwould not be honored An expunction order is generally appropriate toremedy discriminatory adverse effects on employment SeeR. H Macy &Co, 266 NLRB 858, 861 fn 19 (1983) We therefore adopt the judge'srecommended expunction orderWe have considered this case in light of the standard set forth inHick-mott Foods,242 NLRB 1357 (1979), and have concluded that a narrowcease-and-desist order is appropriateWe shall modify the judge's recom-mended Order accordinglyRespondent for 17-1/2 years, most recently as asecond pressman (he also had worked as a firstpressman), made an unconditional offer to return towork on 16 July 1982 at the end of an economicstrikewhich he honored in sympathy. Two daysearlier, on 14 July, first pressman Robert Samplesgave notice of his resignation. A notice was postedinstructing all interested employees to apply by 23July, and Samples' last day of work was 29 July.The position was filled by then second pressmanCreighton Fuller. Fuller's vacated position was inturn filled by E. Talmadge Whatley, an employeewho had been on, sick leave for 3 months but whohad returned to work on 19 July with the Re-spondent's advance notice.Another opening occurred during the first weekof January 1983 when first pressman Donald Lewisresigned. Second pressman J. B. Baker was placedin the newly opened position. His job in turn wasfilled by a laid-off employee.4 Smith was not ad-vised of either of these openings.It is undisputed that the collective-bargainingagreement between the Respondent and the Uniongave the employee with the greatest departmentalseniority "first consideration" for promotion andrecall purposes and that the Respondent's practicewas to fill job openings on that basis. It is also un-disputed that Smith had greater departmental se-niority than either Fuller,Whatley, Baker, or theunidentified laid-off employee who was recalled inJanuary.Of 167 employees in the department,Smith was no. 24 in seniority, and Fuller, Whatley,and Baker were no. 50, no. 61, and no. 99,respectively.It is well settled that when a vacancyoccurs for which a returning striker is qualified, heis entitled to be considered for this position on thesame basis as any other employee, unless the em-ployer can show a legitimate business reason fornot doing so-5 Here, two vacancies arose,6 one inJuly 1982 and one in January 1983, for which notonly was Smith qualified but for which, accordingto the Respondent's own seniority system and prac-4 The record does not reveal the identity of this employee or the datehe was laid off.sNLRB v. Fleetwood Trailer Co.,389 US 375 (1967),Laidlaw Corp,171NLRB 1366, 1369 (1968), enfd 414 F 2d 99 (7th Cir 1969), certdenied 397 U.S. 920 (1970) See alsoTextron, Inc,257 NLRB 1 (1981),enfd in pertinent part 687 F.2d 1240 (8th Cir 1982),MCC Pacific Valves,244 NLRB 931 (1979), enf denied in pertinent part 665 F 2d 1053 (9thCar. 1981).6The Respondent contends that pursuant toGiddings & Lewis Y.NLRB,675 F 2d 926 (7th Car 1982), denying enf of 255 NLRB 742(1981), no vacancy occurred in July or January As the judge correctlynoted, that case dealt with whether vacancies were created by the layoffof permanent striker replacements. Here, there were no permanent re-placements and the vacancies were created by the resignation of regularemployees Accordingly,Giddings & Lewisis inapplicableWe find it un-necessary to rely on the judge's discussion ofGiddings & Lewisand therelated case,Bancroft Cap Co,245 NLRB 547 (1979)278 NLRB No. 12 FOOTE & DAVIES73tice,he was more qualified than the employeesplaced in those position.' Further, the Respondenthad neither alleged nor adduced evidence that ithad a legitimate business reason for not recallingSmith. 8We accordingly conclude that by failing torecall Smith to fill 'the vacancies created in July1982 and January 1983, the Respondent violatedSection-8(a)(3) and (1) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Foote & Davies, Inc., Doraville, Geor-gia, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following as paragraph 1(b)."(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2.Substitute the attached notice for that of theadministrative law judge.7Member Johansen also infers from the Respondent's shifting reasonsfor not recalling Smith that it acted from animus to his protected con-certed activity.8In its brief to the Board, the Respondent claims it could lawfullytransfer employees instead of recalling Smith as long as it did so for non-discriminatory reasonsHowever,for such a transfer to be lawful,it, too,must be based on a legitimate business purpose SeeOverhead Door Corp.,261NLRB657, 664-665 (1982);Pillows ofCalifornia,207 NLRB 369(1973) TheRespondent's contention is therefore without merit.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to offer qualified, unrein-stated economic strikers who have made uncondi-tional applications for reinstatement available posi-tions for which they are qualified because of theirunion activities.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Spencer Smith immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole foranyloss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL remove from our files our 27 July 1982answer to a grievance filed by Spencer Smith andnotify,him in writing that this has been done andthat the answer will not be used against him in anyway.FOOTE & DAVIES, INC.Gaye Nell Hymon, Esq.,for the General Counsel.Richard R. Boisseau, Esq.,andRichard R. Carlson, Esq.(Kilpatrick & Cody),of Atlanta, Georgia, for the Re-spondent.James D. Fagan Jr., Esq.,andDebra Schwartz, Esq. (Stan-fora,Fagan & Giolito),of Atlanta,Georgia, for theCharging Party.DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge.The original charge was filed on August 12, 1982, and anamended charge on September 22, 1982, by AtlantaPrinting Pressmen and Assistants' Union, Local No. 8(theUnion or Charging Party)., A complaint and noticeof hearing issued on September 24, 1982, alleging thatFoote & Davies, Inc. (Respondent) refused to reinstatestriker Spencer Smith on July 16, 1982, because of hisunion activities, in violation of Section 8(a)(3) and (1) ofthe National Labor Relations Act.A hearing was held before me on these matters in At-lanta,Georgia, on January 27, 1983. On the entirerecord, including my observation of the demeanor of thewitnesses, and consideration of briefs filed by the Gener-alCounsel, Respondent, and the Charging Party, I makethe following-FINDINGS OF FACT1.JURISDICTIONThe pleading and a stipulation of the parties establishthat'Respondent is a Delaware corporation with anoffice and place of business located at Doraville, Geor-gia,where it is engaged in the printing business. Thepleadings further establishthat,during the calendar yearpreceding issuanceof thecomplaint,Respondent soldand shipped from its Doraville! Georgia facility,finishedproducts valued in=excess of$50,000 directlyto custom-ers located outside the Stateof Georgia.Respondentadmits,and I find,that it is an employer engaged in com-merce within the meaning of Section2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings establish, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THEALLEGED UNFAIR LABOR PRACTICEA. Factual Summary1.The strike and the new contractRespondent has approximately 800 employees, about225 of whom, located in the pressroom and related facili-ties, are represented by the Union. Three other labor or-ganizations have representative status with respect toother employees of Respondent.The Company has had a collective-bargaining agree-ment with the Charging Party for many years. In mid-October 1980, the then existing agreement expired, andthe Union engaged in an economic strike. The partiescontinued to negotiate, and reached agreement on a newcontract effective from November, 13, 1980, to October12, 1983 (Jt. Exh. 1).On the same day that the parties reached agreement,the Carpenters Union, representing other Respondent'semployees, put up a picket line at Respondent's plant.Many of the Company'spressroom employeeshonoredthe Carpenters picket line and failed to return to work.On November 20, 1980, Respondent sent telegrams to allmembers of the Union urging them to report to work,and stating that the Company would be unable to meetits commitments to its customers if the employees did notreport (C.P. Exh. 3). A few days thereafter, all the strik-ers, except Spencer Smith, returned to work. None ofthem was required to file an application to do so.2. Spencer Smith and the sympathy strikeSmith continued to honor the Carpenters' picket line.The parties agreed that the Union did not waive Smith'sright to engage in a sympathy strike on behalf of theCarpenters, and further agreed that in doing so, he wasengaged in protected activity. I concur on the basis ofestablished Board law.Smith was first employed by Respondent in March1963 as an apprentice assistant and unit assistant. Hecompleted the apprenticeship program and was certifiedas a journeyman web offset pressman. From about 1971to about 1978, he was a "first pressman," and as suchwas responsible for the direction of a crew and for thefinal product coming off one of Respondent's presses. Atthe time of the events in this case, Smith was "secondpressman" on a color press. During his period of em-ployment, he had worked on six of the Company's sevenpresses.At the time of the strike Smith was the Union's chapelchairman and, as such, processed grievances, collecteddues, and assisted employees with respect to their unionactivities. Smith worked on the day shift, and appointedassistant chapel chairmen for the other two shifts.JustbeforeThanksgiving 1980, Smith's supervisorcalled and asked whether he would be returning to workwhich was available for him. Smith answered that hewould not be returning until the Carpenters' picket linecame down. Smith called the supervisor after the rest ofthe strikers returned a few days later and reaffirmed thisposition.3. Smith's return to the plantThe Carpenters' picket line came down between 7:30and 7:40 a.m.on July 16, 1982. At the sametime, Smithstarted to enter the plant in his van. The first shift, onwhich Smith had worked, started at 8 a.m. Smith wasstopped by the guard, and was approached by Skip Mar-tens,who works in Respondent's personnel department.'Martens asked Smith whether he was coming back towork, and Smith replied that he was. Martens askedSmithto pull over to thesideand park. The latter didso, and Martens went to the guardhouse and made a tele-phone call. He returned and told Smith that if the latterdesired work he would have to come back between 8:30and 11 a.m. when, "as [Martens] put it, he normally takesapplications for employment.""Who decided to handle it this way?" Smith askedMartens, and the latter replied that it was David C.Jones (Respondent's vice president for industrial rela-tions). "If that's the way you want to handle it" Smithresponded, and this ended the conversation.2Smith did not return to the plant to file an application.Instead, he filed a grievance 4 days later asserting that hehad been "discharged without just cause." The grievanceasserts thatMartens told Smith that he would have tofilean application if he "desired employment." "I al-ready have a job at Foote & Davies," the grievance con-cludes. It is signed by Smith and a chapel chairman(G.C. Exh. 2). In response, Vice President Jones wroteas follows:We have received this piece of paper which pur-ports to be a grievance. We deny any relief because(1) the document is not a grievance, (2) SpencerSmith is not an employee, (3) the document doesnot present a claim under any provision of the con-tract, and (4) the matter is not grievable or arbitra-ble.Jones testified that he did not have any discussion withthe Union about the matter, because there was no viola-tion of the contract. Asked about his written answer,Jones replied: "The document states that this is not agrievance, and that Spencer Smith was not at work, anactive employee, and that the document doesn't presentany claim on the contract. 3 There was no grievance."Under the date of September 10, 1982, union counselwrote a letter to the Company's counsel requesting thatit be considered as "another unconditional offer by Spen-cer Smith to return to work at Foote & Davies" (C.P.Exh. 1). Although the company representative replied,'The parties stipulated that Martens was an agent of RespondentzThe foregoing account of the Smith-Martens conversation is based onthe credited testimony of SmithMartens did not testifyaSec. X, item 1, of the collective-bargaining agreement reads as fol-lows:No employee shall be discharged for Union activities except andunless such activities interfere with the normal and regular work ofthe office It is recognized that the Chapel Chairman or AssistantChapel Chairman shall be granted reasonable time to carry out hasresponsibilities such as collecting dues and processing grievances. [JtExh 1] FOOTE & DAVIES75he declined to do so in detail on the ground that thematter was before the Board (C.P. Exh. 2).4.The issue of whether work was available forSmith-the Company's seniority policyJones testified that 'Martens called him on July 16,1982, and informed him that "Spencer Smith was at thegate, coming in to go to work." According to Jones, hetoldMartens that "there was no vacancies [sic], and if hewanted to make application, that he should do so whenthe personnel office was open." However, the assertedclaim that there was no vacancy was not communicatedto Smith at the time. Further,as indicatedabove, Jones'written answer to the grievance did not assert lack ofwork. Respondent filed an answer to the complaint onOctober 7, 1982. Although various affirmative defensesare alleged,there is no allegation of lack of availablework for Smith (G.C. Exh. 1(g)). The first time that thisclaim as made by Respondent was at the hearing on Jan-uary 27, 1983.4On July 14, 1982, 2 days before Smith appeared at theplant, Robert Samples gave Respondent notice of his in-tention to resign about August 1. Samples was a firstpressman,and had been employed since 1962. Respond-ent posted a notice, dated July 15, 1982, announcing anopening for a first pressman. The notice was placed overthe timeclock, and advised employees to respond by-July23 (C.P. Exh. 5). Samples quit work about July 29. Theopening was filled by Creighton Fuller, a second press-man. Fuller's job,in turn,was filled by Talmadge E.Whatley,5 an employee who had been on sick leave andhad undergone heart surgery.Whatley arrived at theplant on July 19, prior to Samples; departure, in order todetermine whether he would be able to work.6The collective-bargainingagreement requiresRe-spondent to maintain a list showingplant and jobseniori-ty of each employee. One section of the contract coversprocedures to be followed in the event of a "reduction"and "subsequent increase in the size of the workingforce." This section applies to layoff and recall, and pro-vides that the "last [employee] to be employed in''the[Web] Department, [i.e., the presses] shall be the first tobe laid off," while the, "last to be laid off in the variousjob classifications shall be the first to be reemployed(Jt.Exh. 1, sec. XIII, item 3.) In effect, layoffand recall are governed by job seniority.?As noted above,Respondent posted an opening for afirst pressman on July 15. Although Smith had previous-ly held this position,he was a second pressman at thetime he participated in the strike, -aswas CreightonFuller. The contract section covering "promotions" pro-vides that "the employee with the highest job seniorityin the next lower classification in the department where,the vacancy occurs shall receive first consideration forthe promotion ...." (Id., sec. XIII, item 7.)Harold G. Landis, an employee of the Company forover 17 years and a chapel chairman,testified that hedealtwith seniority matters and that it was companypolicy to "go by seniority first", in cases of "a job open-ing."His testimony is consistent with and supplementsthe contract provisions outlined above.I credit that testi-mony and find that Respondent'spolicy, in cases ofrecall after layoff, promotions,and "job-openings" ingeneral, -was to givefirstconsideration to departmentalseniority.Landis and Greer testified,and Respondent stipulated,that Smith's seniority was superior to Fuller's at the timethe latter received the job vacated by Samples in July.The departmental seniority list is in evidence, and con-firms this fact.There are about 167 names on the list,with some deletions.Smith is designated as no. 24 in se-niority,while Fullerisno.50.Whatley,who filledFuller's job; is no. 61 (C.P. Exh. 6).-According to Press Room 'Manager Greer, the Com-pany discontinued operation of one of the presses in thefirst half of October 1982. About 24 employees were laidoff, including pressman Tom Curran. About 15 employ-ees were downgraded. The Company renewed operationof the press on November 15, 1982, and all laid-off em-ployees except Curran were recalled. Greer testified thatSmith's seniority was superior to that of any of the re-called employees. He was not advised of any of theseopenings,according to Greer's credited testimony.8Greer further averred that first, pressman DonaldLewis quit in the first week of January 1983, and that hisjob was filled by second pressman J. B. Baker.9 Thelatter had been one of the downgraded employees in theOctober layoff. Baker's placement on the seniority list isno. 99, as, compared to Smith's no. 24 (C. P. ' Exh. 6), afact confirmed by Greer.'Baker's job, in turn, was filledby - a laid-off employee. Smith was not advised of theseopenings. 1,04 After Respondent at the hearing asserted its defense of lack of work,the General Counsel requested a subpoena duce tecum and a continuancefor the purpose of securing various documents from Respondents pertain-mg to the issue of lack of work I denied the motion, and the GeneralCounsel's special appeal from my ruling was dented by the .Board TheCharging Party filed a motion to reopen record on the basis of eventswhich allegedly took place subsequent to the hearing The GeneralCounsel supported and Respondent opposed the motion, which I denied,5Whatley is referredto as "EugeneWhatley" in the transcript Thename given above, which I conclude is accurate, appears on Respond-ent's departmental seniority list (C P. Exh 6).6The description of the filling of the vacancy caused by Samples' de-parture is based on the testimonies of Vice President Jones, RespondentPress Room Manager David T Greer, and second pressman Harold GLandisAs noted above, Fuller's job was filled by Whatley, who had been onsick leave The contract provides that an employee in such status retainscompany and job seniority (Jt. Exh 1, sec XIII, item 6).B. Factual and Legal-Analysis1.Summary of principles governing reinstatementof economic strikers -The Supreme Court has established that economicstrikers remain employees who are entitled to'be reinstat-8VicePresident Jones saidthathe assumedhe would havebeen ableto reach Smith by letter or'telephone,based on his personnel records, butdid not try to do so. '9Although Greer did not specifically identify Lewis as a "first' press-man, I infer that this was the job classification because the vacancy wasfilled by a second pressman, and from the context of the testimony10There were additional layoffs during the week of the hearing, ac-cording to Greer.He estimated that 66 employees were on layoff statusat that time 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDed to vacancies, although they may not replace perma-nent replacements.NLRB v. Mackay Radio & TelegraphCo., 304 U.S. 333 (1938). In balancing the competing in-terests of the employees' right to strike and the employ-er's right to carry on hisbusinessduring the strike, thereis a limit to the "permanence" which the employer maygrant to replacements, and a 20-year grant of a senioritycredit,or superseniority, exceeds the permissible limit,NLRB v. Erie Resistor Corp.,373U.S. 221 (1963). Arecall procedure established on these principles is inher-ently destructive of employee rights. The strikerremainsan employee until he has obtained other regular and sub-stantially equivalent employment, and he is entitled to ajob for which he qualifies when it becomes available,unless theemployer can show legitimateand substantialbusinessjustifications.There is no need to show antiun-ionmotivation in such circumstances.NLRB v. GreatDane Trailers,388 U.S. 26 (1967). Relying on these prin-ciples, the Board has concluded that economic strikerswho unconditionally apply for reinstatement when theirpositions are filled by permanent replacements are enti-tled to full reinstatement when the replacements leave orwhen jobs for which they are qualified become available,unless they have acquired other regular and substantiallyequivalent employment, or the employer shows that le-gitimateand substantial business reasons justify the fail-ure to reinstate the strikers.Laidlaw Corp.,171NLRB1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert.denied 397 U.S. 920 (1970).2. Smith's application for reinstatementRespondent in its brief argues that Smith failed tomake an unconditional application for reinstatement. Thiscontention is advancedin separate arguments.The firstargument is that Smith's "attempt to return to work," asRespondent characterizes it, excluded "any terms exceptimmediatereinstatement in his old position as First Press-man on the first shift."11 This argument is not supportedby the factual record. According to Smith's uncontra-dicted testimony,Martens asked him whether he wascoming back to work, and Smith replied affirmatively.There is no evidence whatever that Smith attached anyconditions to this application for work. Although it wasmade just prior to the start of the first shiftat 8 a.m., thiswas a coincidence-the Carpenters' picket line camedown between 7:30 and 7:40 a.m., and Smith, as he hadadvised management officials during his sympathy strike,made immediate application to return to work. There isno doubt that Respondent viewed the matter in thislight-Vice President Jones testified that Martens calledhim from the gate and said that Smith was "coming in togo to work."Respondent's second argument concerning Smith's ap-plication asserts that he "was instructed to report to thepersonnel office during regular office hours if he wishedtomake' application for reinstatement." Thisassertionmisstatesthe facts.Martens actually told Smith to comeback between 8:30 and 11 a.m., when the former normal-ly took applications "for employment." Respondent1 iSmith was a second pressman at the time he went on strike, al-though he had previously servedas a first pressman.argues that Smith was not told that the applicationwould have to take any particular form or that he wouldhave to apply as a new hire. However, the fact remainsthat Smith was told to file an application "for employ-ment," not "for reinstatement."12 Smith's account ofMartens' instruction was memorialized in his grievance,Smith said that he was asked to apply for employment,and responded that he already "had a job." The griev-ance thus clearly informed Respondent of Smith's viewthatMartens had demanded that he file an employmentapplication.Vice President Jones' answer to the griev-ance did nothing to dispel this conclusion. In fact, it con-firmed it, since Jones denied that Smith was even an em-ployee. This is consistent with Smith's account that Mar-tens told him he would have to file an application "foremployment" if he wanted to work at Foote & Davies.Further, as set forth above, Respondent did not requirethe returning strikers in 1980 to file any applications. Thedifferent treatment of those strikers, the undisputednature of Martens' instruction to Smith in 1982, and itsconfirmation by Jones, make it clear that Respondent re-quiredSmith to file an application for employmentbefore returning him to work.Respondent relies onNLRB v. Pepsi-Cola Bottling Co.of Topeka,613 F.2d 267 (10th Cir. 1980), enfg. in partand denying in part 227 NLRB 1959 (1977). The Boardhad concluded that the employer committed an unfairlabor practice by requiring economic strikers to file em-ployment applications if they wished to fill future vacan-cies.According to the court, the record disclosed thatthe strikers were told to file "some kind of formal appli-cation," but that there was "evidence showing treatmentconsistentwith continuing employee status" (supra at271).The court concluded that the Board's finding wasnot supported by substantial evidence. In the case at bar,however, Smith was directed to file anemploymentappli-cation rather than one of an unspecified nature, and thereisno evidence to show that he was considered by theCompany as retaining employee status. On the contrary,Respondent said he was not an employee.The Supreme Court stated inFleetwoodthat "[t]heright to reinstatement does not depend upon technicali-ties relating to application." 389 U.S. 375 (1967). TheBoard has concluded with judicial approval that verbalrequests to return to work,somemade on the telephone,constituted valid requests for reinstatement.'In onecase, the Board found that the appearance of strikers atthe plant constituted an offer to return to work.SunbeamLighting Co.,136 NLRB 1248 (1962). In another case, anambiguous conversation between the striker and a super-visormade it clear under the circumstances that thestriker intended to return to work.LaGrange Land Corp.,184 NLRB 693, 696-697 (1970).1412 SeeBrinkerhoff Signal Drilling Co,264 NLRB 348 (1982), whereinthe Board found that the employer violated Sec. 8(a)(1) by, inter aha, re-quiring returningstrikers to fill out an application register, which gavethem the impression that they were not being granted preference in em-ployment asagainst newapplicants18Albritton Engineering Corp-,138 NLRB 940 (1962), enfd as modified340 F 2d 281 (5th Cir. 1965),Hartmann Luggage Co.,183NLRB 1246(1970), enfd as modified 458 F 2d 178 (6th Cir 1971)14 See alsoRice Lake Creamery Co,131 NLRB 1270 (1961), enfd 302F.2d 908 (D.C Cir 1962) FOOTE & DAVIES77I, therefore, find that Smith made an unconditional ap-plication for reinstatement on July 16, 1982, and that Re-spondent required him tosign anemployment applica-tion form before he could return to work. The Board hasheld this to be a violation of Section 8(a)(1) and(3).At-lantic Creosoting Co.,242 NLRB 192 (1979). Smith's offerwas renewed in September 1982 by union counsel.3.The availability of workRespondent's second principal contention is that therehave been no job vacancies since July 16, 1982, whichSmith was entitled to fill. Thus, the Company argues thatithas hired no new employees since that date, and thatall job openings have been filled by current employeeswho were either on leave of absence or on layoff. AsRespondent views the law, an economic striker is not en-titled to displace such employeesunlessthe latter haveno reasonable expectation of reemployment, despite thefact that the striker may have seniority rights which aresuperior to the current employees.The Board held to the contrary inGiddings & Lewis,225 NLRB 742 (1981). In that case, the employer's em-ployees engaged in an economic strike during which 323permanent replacements were hired. The strikers madean unconditional offer for reinstatement at the end of thestrike, and the employer established a preferential hiringlist.As employees left the work force, the employerhired off this list. The employer also promulgated senior-ity rules providing that, in the event of a layoff, perma-nent replacements and reinstated strikers would be re-called on the basis of seniority, in preference to moresenior unreinstated strikers. In doing so, the Board heldthe employer granted superseniority to the laid-off em-ployees in violation ofErie Resistor,supra, and Section8(a)(1) and (3) of the Act.15 The employer's unlawfulconduct consisted in "promulgatingand maintaining se-niority provisions which discriminate against unreinstatedstrikers in the filling of all postlayoff vacancies as well asin the filling of job vacancies which do not result fromlayoffs . . . ." 255 NLRB at 745-746.The decision of the Court of Appeals for the SeventhCircuit, on which Respondent relies, denied enforcementof the Board's Order.Giddings &'Lewis v. NLRB,675F.2d 926 (7th Cir. 1982), denying enf. of 255 NLRB 742(1981). The court's decision is grounded on the right ofthe employer, established inMackay,supra, to replacestriking employeeswith permanent replacements. Ac-cording to the court, the seniority rules inGiddings &Lewisserve "only to assure replacements the permanentstatus to whichMackaysays they are entitled. Affirm-ance of the Board's holding that layoffs activate a strik-er's right to reinstatement would eviscerate theMackayrule.Employers attempting to hire replacement workerscould guarantee them employment only until a layoff oc-rsTheBoard discussedBancroft CapCo., 245 NLRB 547 (1979)-relied on by Respondent herein-and stated that the decision "does notpermitanemployer to escape itsLaidlawobligation by merely statingthat laid-off employees have a reasonable expectancy of recall " 255NLRB at 744 The Board noted that inBancroft ithad relied on the factthat the layoffs were for periods of only 2 to 7 days and were due toshortages of materials.curred.Such replacement workers could hardly becalled`permanent'." (supra at 930.)There is no evidence in the case at bar, however, thatstrike replacements are involved. The relatively high po-sitions on the seniority list of Creighton Fuller and J. B.Baker, who filled vacancies after Smith had made his ap-plication for reinstatement,stronglymilitate against aninference that they were replacements. The same is trueof Whatley, who filled Fuller's job. As noted above, thestrike lasted only a little over a month in late 1980. TheCompany's telegram to employees in November 1980said nothing about replacements. Instead, it suggestedthat the business would close down if the strikers did notreturn. I conclude that the evidence is insufficient to es-tablish that any of Respondent's employees were replace-ments hired during the short-lived strike.Itfollows that the court's rationaleinGiddings &Lewisdoes not apply to this case, because the right of anemployer to hire - strike replacements, established inMackay,is not involved.A case closer to the facts herein isMCC Pacific Valves,244 NLRB 931 (1979). Although strike replacements areinvolved,it istheir departure and the filling of the subse-quent vacancies, rather than the employer's right to hirethem, which was in issue. At the time of the departure ofthe strike replacements,there were qualified unreinstatedstrikers.Some initial job openings were not offered tothese employees. Instead, employees then on the payrollbid on posted jobs. "Respondent invited unreinstatedstrikers to bid on the job that finally became open whenthe dust of upward mobility had settled, rather than onthe first job whichwas posted" (244 NLRB at 932). TheBoard commented on this practice as follows:In opening those jobs for bidding, and in fillingthem, Respondent was' notentitled to prefer strikereplacements then on the payroll to qualified strik-ers awaiting reinstatement. Respondent couldnotbypass qualified unreinstated strikers by waiting tomake a job offer to them only if there were no suc-cessful bidders from among the active strike re-placements nor could it wait until the chain reactioneffect had run its course before offering the "final"job to a striker awaiting recall. Respondent was ob-ligated to offer theinitialjob vacancies created bythe departure of strike replacements to unreinstated,qualified strikers [244 NLRB at 933-934].By failing to offer these initial job vacancies to quali-fied strikers awaiting reinstatement, in preference tostrike replacements then on the payroll, Respondent vio-lated Section 8(a)(1) and (3) of the Act (244 NLRB at936-937).Respondent in its brief argues thatMCC Pacific Valvesdoes not apply to this case. Thus, the Company contendsthat its "transfers of active employees had no effectwhatsoever on Smith's reinstatement rights. The transfersmade by the Company were made in connection withthe recall of employees having recall rights ' superior tothose of Smith. If the transfers had not been made, Smithstillwould have had a superior right to any vacanciesthat were available."-' 78DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent thus argues thatWhatley-who cameback from sick leave in July 1982-to take the job vacatedby Fuller when the latter was transferred to Samplesjob-and the laid-off employee who was given Baker'sjob in January 1983 when the latter was awarded Lewis'position, both had recall rights superior to Smith, despitethe fact that he was senior to both of them.This argument is contrary to the Board's finding inMCC Pacific Valvesthat the gravamen of the employer'soffensewas his failure to fillthe initialvacancies withqualified, unreinstated strikers. In this case the relevantvacancies were those created by the departures of Sam-ples in July 1982, and Lewis in January 1983,16 not thevacancies created by the Company's transfers of otheremployees intotheirpositions. The argument is also con-trary to the Board's conclusion inGiddings & Lewisthatan employer may not discriminate against unreinstatedstrikers in the filling of vacancies.17MCC Pacific Valvesand other cases were cited by theBoard to the reviewing court inGiddings & Lewis,insupport of "a uniform rule that unreinstated strikers havea right to reinstatement when a vacancy occurs." Al-though the court stated that it agreed with the Board'ssummary of the cases, it considered them to be inapplica-ble inGiddings & Lewisbecause "a layoff, by definition,isnot a termination of the employment relationship.... There is, therefore, no creation of a `vacancy' inthe work force which wouldentitlea striker to reinstate-ment...." Giddings & Lewis v. NLRB,supra 675 F.2d926, 931. In that case, the allegedly discriminatory se-niority rules applied incaseof a layoff. In the instantcase,however, the vacancies were created by the volun-tary resignations of Samples and Lewis, not by a layoff.The same issuesarose in alater case,Textron, Inc., 257NLRB 1 (1981), enfd. as modified 687 F.2d 1240 (8thCir. 1982). In that case the Board found, inter alia, thatthe employer had violated the Act by failing to offer un-reinstated strikers the opportunity to bid on special ratedjobs in preference to strike replacements then on thepayroll. _ Some of thevacancieshad been created by thedeparture of other strike replacements. The Board's reli-ance onMCC Pacific Valveswas supported by the Courtof Appeals for the Eighth Circuit, which stated as fol-lows:Randall's procedure was discriminatory in the samesenseasthegrant of superseniority inErie Resistor;,Randall gave an additional preference besides per-manence to those who remained at work as opposedto those who struck, despite the fact that the latter16The Union argues that another opening for Smith was created inNovember 1982, when laid-off employees were recalled Curran, thepressman who was laid off, never returned and his position was not filled.Although Smith would obviously have been qualified for any of theother positions in November 1982, it is not clear that any of them weresubstantially equivalent to his last job as second pressman Although I donot consider this to be a determinative distinction in connection with re-instatement rights in general, I consider it unnecessary to pass on thiscontentionin light of my other findings11Because the right of the Employer to hire strike reinstatements isnot involved in this case, the Board's rationale inGiddings & Lewisis ap-plicable despite the opinion of the Court of Appeals for the Seventh Cir-cuitwere still "employees" for legal purposes [687 F.2d1240 at 1246].18In similar manner,in the instantcaseRespondent didnot fill either of the vacancies created by the departuresof Robert Samples and Donald Lewis by awarding eitherjob to Smith, despite the fact that he had applied andwas more senior than either Fuller or Baker who re-ceived the jobs, and despite the fact that the Company'susual policy was to fill such jobs on the basis of seniori-ty.The only reasons suggested by the record for Re-spondent's failure to follow its usual policy are the factsthat Smithengaged ina sympathy strike on behalf of theCarpenters and had been active as a chapel chairman.A final consideration is the applicability of principlesconcerningeconomic strikers to Smith, who had been aneconomic striker during the 1980 strike and thereafterwas engagedin a sympathy strike just before his uncon-ditional application for reinstatement. The Union con-tends that the parties stipulated at the hearing that Smithcontinued to be a lawful economic striker when he choseto engagein a sympathy strike. Respondent's counsel ac-tually stated that Smith was engaged in protected activi-ty as a sympathy striker, and, when the Carpenters'picket linecamedown, "was entitled to certain rightsunder the law upon making an unconditional offer toreturn."I seeno useful purpose in discussing ' the exactnature of the stipulation. The Board has uniformly heldthat "[t]he right to strike, including the right to engagein sympathy strikes or in refusals to cross otherunions'picketlines,is a right guaranteed by the Act."ACF In-dustries,247 NLRB 1056 (1980), revd.' on other grounds641 F.2d 561 (8th Cir. 1981). A conclusion that a sympa-thy striker has lesser privileges for reinstatement on dis-appearance of the picket line which he was honoringthan does an economic striker could serve to only invali-date the former's statutory right.For the foregoingreasons,I conclude that Respond-ent,asalleged in the complaint, refused to reinstateSpencer Smith on July 16, 1982, on the latter's uncondi-tonal application for reinstatement because of his unionactivities and thereby violated Section 8(a)(3) and (1) ofthe Act.19In accordance with my findings above, I make the fol-lowingas The court also referred to the Employer's reliance on the decisionof the Court of Appeals for the Seventh Circuit inGiddings & Lewis,which it distinguished on the ground that thecase at bardid "not in-fringe on thepermanenceof replacements"(Textron, Inc,687 F 2d 1240at 1247) It also rejected the employer's relianceonBancroft Cap Coandanother caseon the ground that they "illustratethat employers mayrefuse toreinstatestrikers tocertain positionsifthey have legitimate busi-ness reasons" (supra at 1245, in 8)1s The Union argues alternatively that Respondent actually dischargedSmith when it statedin its answerto his grievance that he was not anemployee Under this theory, according to the argument, Smith would beentitled to reinstatement without making an unconditional offer to returnto work and without proof that a vacancy existed at the time I find itunnecessary to pass on the merit of this argument because of my conclu-sions setforth above FOOTE & DAVIESCONCLUSIONS OF LAW1.Foote & Davies, Inc. is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Atlanta Printing Pressmen & Assistants' Union,Local No. 8 is a labor organization within the meaningof Section 2(5) of the Act.3.By failing and refusing to award unreinstated strikerSpencer Smith a position as first pressman on July 16,1982, and again in January 1983 because of his union ac-tivities,Respondent violated Section 8(a)(3) and (1) ofthe Act.4.The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the purposes of the Act. Inasmuch asRespondent failed to reinstate Spencer Smith on July 16,1982, because of his union activities, it is recommendedthat it be ordered to offer immediate reinstatement tohim and make him whole for any loss of pay he mayhave suffered by reason of Respondent's discriminationagainst him, such payment to be made on a quarterlybasis in the manner established by the Board in F.W.Woolworth Co.,90 NLRB 289 (1950), andFlorida SteelCorp.,231 NLRB 651 (1977).20As it has also been found that Respondent issued ananswer to a grievance filed by Smith in which it madevarious assertions, including the allegation that he wasnot an employee, I shall recommend that Respondent beordered to remove the answer from its personnel recordand inform Smith in writing that answer is null and void,and that its provisions will not be used as a basis forfuture personnel actions against him.I shall also recommend that Respondent be ordered,topost appropriate notices.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2120 See generallyIsis PlumbingCo.,138 NLRB 716 (1962)21 If no exceptions are filed as providedby See. 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as providedin Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemedwaived forallpur-posesORDER79The Respondent, Foote & Davies, Inc., Doraville,Georgia, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to offer to qualified, unreinstated strikers,who have made unconditional applications for reinstate-ment, available positions for which they are qualified, be-cause of their union activities.(b) In any other like or related manner interferingwith, restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer immediate reinstatement to Spencer Smithand make him whole for any loss of pay he may havesuffered by reason of Respondent's unlawful failure toreinstate him, in the manner set forth in the remedy sec-tion of this decision.(b) Remove from its personnel records its answer to agrievance 'filed by Smith shortly after-July 16, 1982, andinform Smithwriting that the answer is null and voidand will not be used as a basis for future personnel ac-tions against him.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its place of business in Doraville, Georgiacopies of the attached notice marked "Appendix."22Copies of the notice, on forms provided by the RegionalDirector for Region 10, after being signed by Respond-ent's authorized representative, shall be posted by Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.22 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice readmg "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "